DETAILED ACTION
This office action is in response to the amendment filed on September 10, 2021. Claims 1-30 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the cyclone chamber configured to separate debris… in claims 1, 14, and 24.
Such claim limitation(s) is/are: the fluid motor operable to generate an airflow… in claims 1, 14 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10, 14, 17, 19 and 24 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al. (2016/0113455).

In reference to claim 1, Horvath et al. disclose a handheld vacuum cleaner (10) comprising: a fluid flow path (see Figures 1 and 3) extending from a dirty air inlet (at 16 or 18) to a clean air outlet (82), a main body (12) including a handle (14), a fluid flow motor (34) positioned in the fluid flow path (Figure 3), the fluid flow motor operable to generate an airflow along the fluid flow path (Paragraph 14), a battery (42) positioned below the fluid flow motor (because the device can be rotated into the position in the annotated figure below); and a cyclone chamber (within element 30, Figure 4) in the fluid flow path transverse to the dirty air inlet (Figure 5), the cyclone chamber configured to separate debris from the airflow (Paragraph 14), the cyclone chamber including a first end wall (46) and a second end wall (48, Figure 3), a cyclone chamber axis (58) about which the airflow and debris rotate (Figure 3), the cyclone chamber axis passing through the first end wall and the second end wall (Figure 3), a cyclone dirty fluid inlet (60) and a cyclone clean fluid outlet (64), wherein the first end wall and the second end 

[AltContent: textbox (Battery being located
below motor 34 )][AltContent: arrow]
    PNG
    media_image1.png
    657
    498
    media_image1.png
    Greyscale


[AltContent: textbox (Horizontal surface (i.e. floor surface)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First end wall)][AltContent: arrow][AltContent: textbox (Second end wall)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Common
Horizontal plane)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    635
    829
    media_image2.png
    Greyscale




In reference to claim 5, Horvath et al. show that the fluid flow motor has a fluid flow motor axis (38) that is vertical when the handheld vacuum cleaner is positioned on a horizontal surface (i.e. a floor surface), because the device can be rotated into the position shown below. 

[AltContent: textbox (Horizontal surface (i.e. a floor surface))][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    375
    532
    media_image3.png
    Greyscale

In reference to claims 8 and 17, Horvath et al. also disclose a pre-motor filter (40) in the fluid flow path downstream from the cyclonic separator (30) and upstream from the fluid flow motor (34, Figure 3), wherein the pre-motor filter defines a filter axis (along the width or thickness direction of the filter) that is coaxial with the fluid flow motor axis (38, Figure 3).

[AltContent: arrow][AltContent: textbox (Motor within 
this compartment)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle)][AltContent: arrow][AltContent: textbox (Dirt collection region)]
    PNG
    media_image4.png
    508
    704
    media_image4.png
    Greyscale

[AltContent: textbox (Motor being between Dirt collection region and Handle)]


In reference to claim 14, Horvath et al. disclose a handheld vacuum cleaner (10) comprising: a fluid flow path (see Figures 1 and 3) extending from a dirty air inlet (at 16 or 18) to a clean air outlet (82), a main body (12) including a handle (14), a fluid flow motor (34) positioned in the fluid flow path (Figure 3), the fluid flow motor operable to generate an airflow along the fluid flow path (Paragraph 14), wherein  the fluid flow motor has a fluid flow motor axis (38) that is vertical when the handheld vacuum cleaner is positioned on a horizontal surface (i.e. a floor surface, because the device can be rotated into the position as previously shown in the annotated figure on page 7 above) when the handheld vacuum cleaner is positioned on the horizontal surface (i.e. a floor surface, see figure on page 6 above). 

In reference to claim 24, Horvath et al. disclose a handheld vacuum cleaner (10) comprising: a fluid flow path (see Figures 1 and 3) extending from a dirty air inlet (at 16 or 18) to a clean air outlet (82), a main body (12) including a handle (14), a fluid flow motor (34) positioned in the fluid flow path (Figure 3), a dirt collection region (32) with an openable bottom (72, Paragraph 18), wherein the fluid flow motor is positioned between (at least partially) the dirt collection region and the handle (see figure on page 8 above), and a cyclone chamber (within element 30, Figure 4) in the fluid flow path transverse to the dirty air inlet (Figure 5), the cyclone chamber configured to separate debris from the airflow (Paragraph 14), the cyclone chamber including a first end wall (46) and a second end wall (48, Figure 3), a cyclone chamber axis (58) about which the airflow and debris rotate (Figure 3), the cyclone chamber axis passing through the first end wall and the when the handheld vacuum cleaner is positioned on a horizontal surface (i.e. a floor surface, see figure on page 6 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Steiner et al. (5035024). 

In reference to claim 2, Horvath et al. disclose that the battery is a removable battery pack (see claim 25), but lack, specifically disclosing that the battery pack is rechargeable. However, Steiner et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (1) with a rechargeable battery pack (15, Column 5, Lines 16-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the battery pack, of Horvath et al, with the known technique of providing a rechargeable battery pack, as taught by Steiner et al., and the results would have been predictable. In . 

		
Claims 4 and 13 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Wu (2007/0022563) or Stickney et al. (2014/0137364).

In reference to claims 4 and 13, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the handheld vacuum cleaner being supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface. However, Wu teaches that it is old and well known in the art at the time the invention was made to provide a handheld vacuum cleaner (1) that can be supported solely by a battery (2) when the handheld vacuum cleaner is positioned on a horizontal surface (see Figure 4 or below). In addition, Stickney et al. teach that it is old and well known in the art at the time the invention was made to provide a handheld vacuum cleaner (see cleaner [2], in Figures 1 and 3d) that can be supported solely by a battery (at 8, in Figure 3d and note, the lower element “5” is mislabeled and should be labeled as element “8”, see Figure 1 and Paragraph 39) when the handheld vacuum cleaner is positioned on a horizontal surface (see Figure 3d). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the battery pack, of Horvath et al, with the known technique of providing a rechargeable battery pack, as taught by Steiner et al. or Stickney et al., and the results 
[AltContent: textbox (Battery)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Horizontal surface)][AltContent: connector]
    PNG
    media_image5.png
    443
    241
    media_image5.png
    Greyscale

Claim 5, 14, and 19 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Conrad (8869344) or Grey et al. (2016/0128527).

In reference to claims 5 and 14, Horvath et al. disclose the claimed invention as previously mentioned above, but assuming arguendo that Horvath et al. lack, a fluid flow motor axis that is vertical when the handheld vacuum cleaner is positioned on a horizontal surface than Conrad or Grey et al. is hereby used for such a teaching. 

In reference to claim 19, Horvath et al. also disclose a dirt collection region (32) with an openable bottom (72, Paragraph 18), wherein the fluid flow motor is positioned between (at least partially) the dirt collection region and the handle.
[AltContent: textbox (Motor within 
this compartment)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dirt collection region)]
    PNG
    media_image4.png
    508
    704
    media_image4.png
    Greyscale

[AltContent: textbox (Motor being between Dirt collection region and Handle)]


Claim 6, 7, 15 and 16 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Conrad (8869344).

In reference to claims 6 and 15, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the fluid flow motor axis being positioned closer to the handle than the cyclone chamber axis. However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a horizontally or vertically aligned motor and that a fluid flow motor axis (formed as the vertical axis passing through 118) is positioned closer to a handle (174) than a cyclone chamber axis (122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Horvath et al., 

In reference to claims 7 and 16, Conrad also show that it is known to provide a fluid flow motor axis (extending along the horizontal length of 118, in Figure 2a) is offset (because motor [118] is spaced from the cyclone chamber [120], Figure 2a) from and perpendicular to the cyclone chamber axis (122) because the cyclone chamber axis is vertical (Figure 2a).  

Claim 9 and 18 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Milligan (EP 1523916).  

In reference to claims 9 and 18, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the pre-motor filter including a first cylindrical filter and a second cylindrical filter, the second cylindrical filter being nested within the first cylindrical filter. However, Milligan teaches that it is old and well known in the art at the time the invention was made to provide a filter assembly (34, Paragraph 36) for a vacuum (Figure 12) that includes a pre-motor filter including a first cylindrical filter (412) . 

Claims 11, 12, 20-22 and 25-27 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Grey et al. (2016/0128527). 

In reference to claims 11, 20 and 25, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the dirt collection region being at least partially defined by a bin that is removably secured to the main body.  However, Grey et al. teach that it is old and well known in the art at the time the invention was made to provide a dirt collection region (126) that is at least partially defined by a bin (Figure 13) that is removably secured to a main body (12, Paragraph 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the dirt collection region, of Horvath et al., with the known 

In reference to claims 12, 21 and 26, Grey et al. disclose that the bottom (108) of the dirt collection region is openable when the bin is removed from the main body (Paragraphs 114 and 115). 

In reference to claims 22 and 27, Grey et al. disclose a battery (18) positioned below the fluid flow motor (note; the batteries are at least partially below portions of the motor, Figure 2), wherein a bottom surface of the battery is below the openable bottom (108) of the dirt collection region (Figures 2 and 13). 

Claim 23, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Wu (2007/0022563) or Stickney et al. (2014/0137364).

In reference to claim 23, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the handheld vacuum cleaner being supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface. However, Wu teaches that it is old and well known in the art at the time the invention  rechargeable battery pack, as taught by Steiner et al. or Stickney et al, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be more easily stored in limited spaces and which more effectively drives the motor such that a stronger suction is generated.  

Claim 23, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Conrad (8869344) or Grey et al. (2016/0128527) and Wu (2007/0022563) or Stickney et al. (2014/0137364).

In reference to claim 23, Horvath et al. disclose the claimed invention as previously mentioned above, but lack, the handheld vacuum cleaner being supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface. However, Wu teaches that it is old and well known in the art at the time the invention  rechargeable battery pack, as taught by Steiner et al. or Stickney et al, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be more easily stored in limited spaces and which more effectively drives the motor such that a stronger suction is generated.  

Claim 29, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (2016/0113455) in view of Vandenbelt et al. (6434785) or Beskow et al. (2008/0040883).

In further reference to claim 29, Horvath et al. disclose the claimed invention as previously mentioned above and further disclose that the fluid flow motor has a fluid flow motor axis (38), the fluid flow motor operable to rotate a fan about the fluid flow motor axis (Paragraph 14), but lack, the fluid flow motor axis extending through the battery. 
[AltContent: textbox (Fluid motor )][AltContent: textbox (Fluid motor axis passing through battery)][AltContent: textbox (Battery )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image6.png
    299
    578
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a hand held vacuum. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the fluid flow motor axis extends through the battery in combination with a bottom surface of the battery being below the openable bottom of the dirt collection region, together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined the independent claims (i.e. 1, 14 and 24) with additional limitations pertaining to how the airflow and debris rotate about the cyclone chamber axis. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723